 Case 6:17-cv-00448-MC        Document 58-1      Filed 11/16/18   Page 1 of 20




                        CURRICULUM VITAE
                          SEPTEMBER 2016

DAVID O. CONOVER

Vice President for Research and Innovation
University of Oregon
Eugene, OR 97403
E-mail: dconover@uoregon.edu
541-346-2090 (Office)

and

Professor
Department of Biology
University of Oregon
Eugene, OR 97403

CITIZENSHIP: U.S.A.

EDUCATION:

  B.S., 1975 (with honors), Biology, Eckerd College, St. Petersburg, Fla.
  M.S., 1979, University of Massachusetts, Amherst
  Ph.D., 1982, University of Massachusetts, Amherst

PERSONAL: Married (Dr. Margaret Conover), two adult children (Adam, Emily)

PROFESSIONAL EXPERIENCE

 University of Oregon
      Aug 2016-present, Vice President for Research and Innovation

 Stony Brook University
     Jan 2015-Aug 2016, Vice President for Research
     Dec 2013-Jan 2015, Interim Vice President for Research

 National Science Foundation
      Jul 2010-Dec 2013, Director, Division of Ocean Sciences
      National Science Foundation

School of Marine and Atmospheric Sciences, Stony Brook University
     Feb 2003-June 2010, Dean
     Sep 1993-Aug 2016, Professor
     Sep 1987-Aug 1993, Associate Professor
     Sep 1981-Aug 1987, Assistant Professor


                                       1

                                                                   Ex. A,Page 1 of 20
                                                                  Decl. of D. Conover
 Case 6:17-cv-00448-MC       Document 58-1      Filed 11/16/18   Page 2 of 20




Department of Biological Science, Florida State University
      1997-1998 Mote Eminent Scholar Chair in Fisheries Ecology
     (visiting appointment)


HONORS AND FELLOWSHIPS:

  • Stoye Award, best paper, 1981 meeting of the American Society of
    Ichthyologists and Herpetologists.

  • Most significant paper of 1990, awarded by the American Fisheries
    Society

  • William and Lenore Mote Eminent Scholar Chair in Fisheries Ecology,
    Florida State University, 1997-98.

  • Aldo Leopold Leadership Fellow, 2005.

  • NY League of Conservation Voters, Preserving Long Island Legacy
    Award, 2005

  • Distinguished Alumni Award, University of Massachusetts, 2006

  • Frank and Marjorie Meek Visiting Scholar, University of Alaska, 2010

  • William H. Kadel Alumni Medal for Outstanding Career Achievement,
    2015, Eckerd College

  • American Fisheries Society, Oscar E. Sette Award 2015: outstanding
    career achievement award in Marine Fishery Biology

  • Fellow of American Association for the Advancement of Science (elected
    2015)

HIGHLIGHTS OF ACCOMPLISHMENTS AS VICE PRESIDENT FOR
RESEARCH

  • Broadly responsible for encouraging and facilitating excellence in
    scholarship, research and creative activities, encouraging investment in
    research infrastructure, increasing external funding from major public and
    private funding sources, advancing translational research for successful
    technology transfer and economic development, and ensuring compliance
    with all applicable laws and regulations related to the responsible conduct
    of research

  • Increased externally-sponsored annual research expenditures by 5.5%
    and number of new proposals submitted by 22% in FY 14-15


                                      2
                                                                  Ex. A, Page 2 of20
                                                                 Decl. of D. Conover
 Case 6:17-cv-00448-MC        Document 58-1      Filed 11/16/18    Page 3 of 20




  • Developed and launched Stony Brook University's first ever Discovery
    Fund competition, a philanthropy-based initiative to fund transformative
    research by emerging, early-career faculty and increase privately funded
    research

  • Contributed to Stony Brook's successful re-competition of the Department
    of Energy (DOE)contract to continue as the co-manager (with Battelle) of
    Brookhaven National Lab, including 23 Stony Brook/BNL faculty joint
    appointments and 2,850 employees

  • Co-championed three SUNY Networks of Excellence, an initiative to
    stimulate collaboration of faculty across the SUNY system to generate
    large, team-based proposals to federal agencies and industry

HIGHLIGHTS OF ACCOMPLISHMENTS AS DIVISION DIRECTOR AT NSF
(2010-2013)

  • Developed the framework for and launched the first Decadal Survey of
    Ocean Sciences, a community-based process for defining research
    priorities for NSF in the context of resource availability

  •    Responsible for development and management of a $350 million annual
      budget, the 2nd largest Division in NSF

  • Responsible for oversight of two major facility construction projects
       C Ocean Observatory Initiative ($386 million)
       C Alaskan Research Vessel, R/V Sikuliaq,($200 million)


  • Responsible for U.S. federal support of academic research, facilities, and
    education programs in ocean sciences including fleet operations, deep
    submersible programs

  • Instituted two new research solicitations involving diversity focused on
    Broadening Participation: one providing post-doc fellowships and one
    providing research initiation awards to early career scientists

  • Instituted strategic planning effort for OCE including guidance for
    improving internal operating procedures

  • Instituted transparent, shared decision-making processes that
    encourages input through the OCE Mgmt team, monthly staff
    meetings, and 1 on 1 with all program officers and science assistants




                                       3
                                                                   Ex. A. Page 3 of20
                                                                  Decl. of D. Conover
 Case 6:17-cv-00448-MC       Document 58-1      Filed 11/16/18    Page 4 of 20




  • Instituted new guidelines for searches that require search committees and
    input from all OCE members and oversaw the hiring of numerous new
    program officers, science assistants, and program specialists

  • Negotiated new international agreement with Japan and a consortium of
    European countries relative to renewal and continuation of the Integrated
    Ocean Drilling Program (—$65 million annual investment from NSF)

  • Led the effort to define research priorities in ocean science for the
    Nation by co-writing the refresh of the Ocean Research Priorities Plan
    and also co-leading the National Ocean Policy strategic plan on
    "Inform Decisions and Improve Understanding". As co-chair of OST-
    IPC, involved in all aspects of the implementation plan for the National
    Ocean Policy

  • Led the NSF response to the DWH Oil spill, serving as the senior point
    of contact for interagency and media interactions. OCE was the lead
    NSF Division in issuing Rapid Awards ($8 million in awards, $5 million
    in shiptime) and co-sponsored the first national conference for
    scientists to share findings. Also represented NSF in the interagency
    effort to fulfill the Incident Commander's Directive to determine the
    ultimate fate of the oil, gas, and dispersants

  • Lead role on the following federal interagency activities in D.C:

         o Co-Chair, Subcommittee on Ocean Science and Technology
           (SOST), reporting to Office of Science and Technology Policy
           (OSTP), the Council on Environmental Quality (CEQ) and National
           Ocean Council(NOC)
         o Member, Steering Committee, NOC
         o Co-chair, Writing Team, NOC Strategic Action Plan, Inform
           Decisions and Improve Understanding
         o Co-leader, Ocean Research Priorities Plan — Refresh
         o Co-leader, DWH Oil Spill Research Conference
         o NSF Senior Point of Contact, Federal Response to DWH Oil Spill


HIGHLIGHTS OF ACCOMPLISHMENTS AS DEAN AT STONY BROOK (2003-
2010)

  Academic Planning and Organization

  • Organized and Chaired Provost's task force to design campus-wide
    interdepartmental graduate research and education program in
    Environmental Science, instituted in 2006




                                       4
                                                                  Ex. A,Page 4 of 20
                                                                 Decl. of D. Conover
Case 6:17-cv-00448-MC       Document 58-1     Filed 11/16/18    Page 5 of 20




• Led process of transferring the marine undergraduate programs and
  facilities from Southampton College of Long Island University (LIU) to
  Stony Brook, including approvals through the NY State Education
  Department

• Chaired a task force recommending to the President that Stony Brook
  acquire the 85 acre campus of Southampton College from LIU in order to
  create a new college with research and education focused on
  environmental sustainability. First freshmen class enrolled Fall 07

• Led the transition of the "Marine Sciences Research Center into the
  "School of Marine and Atmospheric Sciences" in 2007


 Building External Partnerships

• Established the Institute for Ocean Conservation Science at Stony Brook,
  including $3.75 million in funding from the Pew Charitable Trusts

• Forged agreement with the New York Department of Environmental
  Conservation that provided 1:1 co-funding of new faculty positions as well
  as funds to support a wide variety of research projects (about $1million/yr)

• Established agreement with NY Department of State to fund projects on
  behalf of the New York Ocean and Great Lakes Ecosystem Council (about
  $1 million/yr)

• Founded the New York Marine Sciences Consortium, a group of 26
  degree-granting academic institutions with expertise in marine sciences.
  Served as the Consortium's first Director. See
  http://www.nymarinesciences.orq/


Legislative Initiatives and Testimony

• Successfully lobbied NY legislature for $1.4 million for continued funding
  of NY's only marine animal disease laboratory

• Acquired $6.9 million in state funding for new marine lab building in the
  `08-'09 budget

• Testified before two state legislative hearings: one on the status of NY's
  marine ecosystem, the other on the impact of an LNG terminal in Long
  Island Sound




                                     5
                                                                Ex. A,Page 5 of 20
                                                               Decl. of D. Conover
 Case 6:17-cv-00448-MC        Document 58-1      Filed 11/16/18     Page 6 of 20




  • Presented briefing in D.C. for members of U.S. House of Representatives
    on ecosystem-based management

  • Testified before U.S. Senate Committee on Commerce, Science, and
    Transportation regarding the impacts of climate change and ocean
    acidification on living marine resources ecosystems


  Enrollment growth

  • Reversed declining graduate student enrollment by instituting aggressive
    approaches for attracting top candidates. Increased graduate enrollment
    by 20% in three years

  • Increased undergraduate enrollment from about 50 majors in Fall 2005 to
    over 500 majors by Fall 2009

  Private Fund Raising

  • Increased total annual contributions from nil to over $6 million in 2008

  • Largest major gift of $2.7 million, acquired in December '08

  • Increased support from private foundations from zero to $3.75 million

  • Established communications network with SoMAS alumni, organized
    annual Alumni Day reunions, created electronic alumni newsletters, and
    began first annual gift campaign

  • Created Dean's Council of SoMAS, a group of about a dozen
    governmental, business, environmental NGO, and philanthropic leaders
    who help advance the mission of SoMAS


BOARD MEMBERSHIPS AND PROFESSIONAL SERVICE (Current)

  • Board of Directors, Long Island High Technology Incubator
  • Executive Committee, Council on Research, American Association of
    Land-grant and Public Universities(APLU)
  • Institutional Representative Board, Center for Mesoscale Transport
    Properties, Energy Frontiers Research Center
  • Executive Committee, Alan Alda Center for Communicating Science
  • BNL/SBU Management Committee



                                      6
                                                                    Ex. A, Page 6 of 20
                                                                   Decl. of D. Conover
  Case 6:17-cv-00448-MC       Document 58-1     Filed 11/16/18    Page 7 of 20




BOARD MEMBERSHIPS AND PROFESSIONAL SERVICE (Previous)


   • Chair, Board of Governors, New York Sea Grant Institute.
   • Board of Trustees, Consortium for Ocean Leadership (COL)
   • National Association of State Universities and Land-Grant Colleges
     (NASULGC), Board on Natural Resources, and Board on Oceans and
     Atmospheres
   • Board member, National Association of Marine Laboratories(NAML)
   • Member, New York Oceans and Great Lakes Ecosystem Conservation
     Council(SUNY Chancellor's designee)
   • Co-Chair, Scientific Advisory Group, New York Oceans and Great Lakes
     Ecosystem Conservation Council
   • Governor's appointee to the New York Sea Grass Restoration Task Force,
     voting member
   • NRC Review Panel, Ocean Studies Board, Ocean Research Priorities
     Plan and Implementation Strategy.
   • Co-Chair of the Ecosystem Science and Management Working Group of
     the Scientific Advisory Board of NOAA


PUBLICATIONS (Google Scholar H index = 56; No. of citations >10,400):

1. Conover, D.O. and G.K. Reid. 1975. Distribution of the boring isopod
Sphaeroma terebrans in Florida. Florida Scientist 38(2): 65-72.

2. Conover, D.O. and B. E. Kynard. 1981. Environmental sex determination:
interaction of temperature and genotype in a fish. Science 213: 577-579.

3. Conover, D.O. and S.A. Murawski. 1982. Offshore winter migration of the
Atlantic silverside Menidia menidia. Fishery Bulletin 80:145-149.

4. Conover, D.O. and M.R. Ross. 1982. Patterns in seasonal abundance,
growth, and biomass of the Atlantic silverside, Menidia menidia, in a New
England estuary. Estuaries 5:275-286.

5. Edwards, D.C., D.O. Conover, and F. Sutter. 1982. Mobile predators and the
structure of marine benthic communities. Ecology 63:1175-1179.



                                       7
                                                                  Ex. A,Page 7 of 20
                                                                 Decl. of D. Conover
  Case 6:17-cv-00448-MC        Document 58-1       Filed 11/16/18    Page 8 of 20




6. Conover, D.O. 1983. Stock concept international symposium. Q. Rev. Biol.
58: 274.

7. Conover, D.O. and B.E. Kynard. 1984. Field and laboratory observations of
spawning periodicity and behavior of a northern population of the Atlantic
silverside, Menidia menidia (Pisces: Atherinidae). Environmental Biology of
Fishes 11: 161-171.

8. Conover, D.O. 1984. Adaptive significance of temperature-dependent sex
determination in a fish. American Naturalist 123: 297-313.

9. Conover, D.O. 1985. Field and laboratory assessment of patterns in fecundity
of a multiple spawning fish: the Atlantic silverside, Menidia menidia. Fishery
Bulletin 83(3): 331-341.

10. Conover, D.O. and M. Fleisher. 1986. The temperature-sensitive period of
sex determination in Menidia menidia. Can. J. Fish. Aq. Sci. 43(3): 514-520.

11. McHugh, J.L. and D.O. Conover. 1986. History and condition of food
finfisheries in the middle Atlantic region compared with other sections of the
coast. Fisheries 11(5): 8-13.

12. Conover, D.O. 1986. Review of "Fish Reproduction: Strategies and Tactics"
(book review). BioScience 36(4): 274.

13. Tewksbury II, H. T. and D.O. Conover. 1987. Adaptive significance of
intertidal egg deposition in the Atlantic silverside, Menidia menidia. Copeia
1987(1): 76-83.

14. Conover, D.O. and S.W. Heins. 1987. The environmental and genetic
components of sex ratio in Menidia menidia. Copeia 1987(3): 732-743.

15. Conover, D.O. and S.W. Heins. 1987. Adaptive variation in environmental
and genetic sex determination in a fish. Nature 326:496-498.

16. Nyman, R.M. and D.O. Conover. 1988. The relation between spawning
season and the recruitment of young-of-the-year bluefish (Pomatomus saltatn-x)
to New York. Fishery Bulletin 86: 237-250.

17. Conover, D.O. 1988. Biological Surveys of Estuaries and Coasts. Fisheries
13(2): 58.

18. Conover, D.O. 1990. The relation between capacity for growth and length of
growing season: evidence for and implications of countergradient variation.
Trans. Amer. Fish. Soc. 119: 416-430.




                                         8
                                                                     Ex. A, Page 8 of 20
                                                                    Decl. of D. Conover
  Case 6:17-cv-00448-MC        Document 58-1      Filed 11/16/18    Page 9 of 20




19. Conover, D.O. and T.M.C. Present. 1990. Countergradient variation in growth
rate: compensation for length of the growing season among Atlantic silversides
from different latitudes. Oecologia 83:316-324.

20. Chiarella, L. and D.O. Conover. 1990. Spawning season and first year growth
of adult bluefish (Pomatomus saltatrix) from the New York Bight. Trans. Amer.
Fish. Soc. 119:455-462.

21. Conover, D.O. and D.A. Van Voorhees. 1990. Evolution of a balanced sex
ratio by frequency-dependent selection in a fish. Science 250:1556-1558.

22. Conover, D.O. and S.B. Demond. 1991. Absence of temperature-dependent
sex determination in northern populations of two cyprinodontid fishes. Can. J.
Zool. 69: 530-533.

23. McBride, R.S. and D.O. Conover. 1991. Recruitment of young-of-the-year
bluefish (Pomatomus saltatrix) to the New York Bight: variation in abundance and
growth of spring and summer-spawned cohorts. Mar. Ecol. Prog. Ser. 78: 205-
216.

24. Present, T.M.C. and D.O. Conover. 1992. Physiological basis of latitudinal
growth differences in Menidia menidia: variation in consumption or efficiency?
Functional Ecology 6: 23-31.

25. Conover, D.O., D.A. Van Voorhees, and A. Ehtisham. 1992. Sex ratio
selection and changes in environmental sex determination in laboratory
populations of Menidia menidia. Evolution 46:1722-1730.

26. Conover, D.O. 1992. Seasonality and the scheduling of life history at different
latitudes. J. Fish Biol., 41 (Suppl. B): 161-178.

27. Lagomarsino, l., and D.O. Conover. 1993. Variation in environmental and
genetic sex determining mechanisms across a latitudinal gradient in the fish,
Menidia menidia. Evolution 47:487-494.

28. Marks, R. and D.O. Conover. 1993. Ontogenetic shift in the diet of young-of-
the-year bluefish (Pomatomus saltatrix) during the oceanic phase of the early life
history. Fishery Bulletin 91:97-106.

29. McBride, R.S., J.L. Ross, and D.O. Conover. 1993. Recruitment of bluefish
(Pomatomus saltatrix) to estuaries of the South Atlantic Bight, U.S.A. Fishery
Bulletin 91:389-395.

30. Juanes, F., R.E. Marks, K.A. McKown, and D.O. Conover. 1993. Predation
by age-0 bluefish on age-0 anadromous fishes in the Hudson River estuary.
Trans. Amer. Fish. Soc. 122: 348-356.



                                        9
                                                                    Ex. A, Page 9 of 20
                                                                   Decl. of D. Conover
 Case 6:17-cv-00448-MC         Document 58-1      Filed 11/16/18    Page 10 of 20




31. Conover, D.O. 1994. A framework for further study of recruitment processes
in the flatfishes. Neth. J. Sea Res. 32:231-233.

32. Juanes, F. and D.O. Conover. 1994. Piscivory and prey size selection in
young-of-the-year bluefish: predator preference or size-dependent capture
success? Marine Ecology Progress Series 114:59-69.

33. Juanes, F. and D.O. Conover. 1994. Rapid growth, high feeding rates, and
early piscivory in young-of-the-year bluefish. Can. J. Fish. Aquat. Sci. 51:1752-
1761.

34. Juanes, F.C., J. Buckel, and D.O. Conover. 1994. Accelerating the onset of
piscivory: intersection of predator and prey phenologies. J. Fish Biol. 45(Suppl.
A):41-54.

35. Conover, D.O. and E.T. Schultz. 1995. Phenotypic similarity and the
evolutionary significance of countergradient variation. Trends in Ecol. Evol.
10(6):248-252.

36. Buckel, J.A., N.D. Steinberg, and D.O. Conover. 1995. Effects of
temperature, salinity, and fish size on growth and consumption of juvenile
bluefish (Pomatomus saltatrix L.). J. Fish Biol. 47:696-706.

37. Juanes, F. and D.O. Conover. 1995. Size-structured piscivory: advection and
linkage between predator and prey recruitment in young-of-the-year bluefish.
Mar. Ecol. Prog. Ser. 128:287-304.

38. Schultz, E.T., K.E. Reynolds and D.O. Conover. 1996. Countergradient
variation in growth among newly-hatched Fundulus heteroclitus: geographic
differences revealed by common-environment experiments. Funct. Ecol. 10:366-
374.

39. Buckel, J.A. and D.O. Conover. 1996. Gastric evacuation rates of juvenile
bluefish, Pomatomus saltatrix. Trans. Amer. Fish. Soc. 125:591-599.

40. Marks, R.E., F. Juanes, J.A. Hare, and D.O. Conover. 1996. Occurrence and
effect of the parasitic isopod Lironeca ovalis (Isopoda, Cymothoidae) on young-of
the year bluefish (Pomatomus saltatrix)(Pisces: Pomatomidae). Can. J. Fish.
Aquat. Sci. 53:2052-2057.

41. Conover, D.O. and E.T. Schultz. 1997. Natural selection and the evolution of
growth rate in the early life history: what are the trade-offs? pp. 305-332 In
Chambers, R.C. and E. A. Trippel (eds.), Early life history and recruitment in fish
populations. Chapman and Hall, London.




                                         10
                                                                    Ex. A, Page 10 of 20
                                                                    Decl. of D. Conover
  Case 6:17-cv-00448-MC        Document 58-1      Filed 11/16/18     Page 11 of 20




42. Schultz, E.T. and D.O. Conover. 1997. Latitudinal differences in somatic
energy storage: adaptive responses to seasonality in an estuarine fish
Atherinidae: Menidia menidia). Oecologia 109:516-529.

43. Conover, D.O. 1997. Review of "Survival strategies in the Early Life Stages"
by Y. Watanabe et al., A.A. Balkema Publishers Rotterdam. Quart. Rev. Biol
72:92-93.

44. Scharf, F., J.A. Buckel, F. Juanes, and D.O. Conover. 1997. Estimating
piscine prey size from partial remains: testing for shifts in foraging mode by
juvenile bluefish. Environ. Biol. Fishes. 49:377-388.

45. Billerbeck, J. M., G. Orti, and D.O. Conover. 1997. Latitudinal variation in
vertebral number has a genetic basis in the Atlantic silverside, Menidia menidia.
Can. J. Fish. Aquat. Sci. 54:1796-1801.

46. Buckel, J.A. and D.O. Conover. 1997. Movements, feeding periods, and daily
ration of piscivorous young-of-the-year bluefish (Pomatomus saltatrix) in the
Hudson River estuary. Fish. Bull. 95:665-679.

47. Conover, D.O., J.J. Brown, and A. Ehtisham. 1997. Countergradient variation
in growth of young striped bass (Morone saxatilis) from different latitudes. Can.
J. Fish. Aquat. Sci. 54:2401-2409.

48. Conover, D.O. 1998. Local adaptation in marine fishes: evidence and
implications for stock enhancement. Bull. Mar. Sci.62: 305-311.

49. Schultz, E.T., D.O. Conover, and A. Ehtisham. 1998. The dead of winter:
size-dependent variation and genetic differences in seasonal mortality among
Atlantic silversides (Atherinidae: Menidia menidia)from different latitudes. Can J.
Fish. Aquat. Sci. 55:1149-1157.

50. Buckel, J.A., B.H. Letcher, and D.O. Conover. 1998. Effects on size of a
delayed onset of piscivory in young-of-the-year bluefish (Pomatomus saltatrix).
Trans. Amer. Fish. Soc. 127:576-587.

51. Hurst, T.P. and D.O. Conover. 1998. Winter mortality of young-of-the-year
Hudson River striped bass (Morone saxatilis): size-dependent patterns and
effects on recruitment. Can. J. Fish. Aquat. Sci., 55:1122-1130.

52. Brown, J.J., A. Ehtisham, and D.O. Conover. 1998. Variation in larval growth
among striped bass stocks from different latitudes. Trans. Amer. Fish. Soc.
127:598-610.

53. Scharf, F., J.A. Buckel, F. Juanes, and D.O. Conover. 1998. Predation by
juvenile piscivorous bluefish (Pomatomus saltatrix): the influence of prey to



                                         11
                                                                    Ex. A, Page 11 of 20
                                                                    Decl. of D. Conover
 Case 6:17-cv-00448-MC        Document 58-1      Filed 11/16/18    Page 12 of 20




predator size ratio and prey type on predator capture success and prey
profitability. Can. J. Fish. Aquat. Sci. 55:1695-1703.

54. Travis, J., F. Coleman, C. Grimes, D. Conover, T. Bert, and M. Tringali. 1998.
Critically assessing stock enhancement: An introduction to the Mote Symposium.
Bull. Mar. Sci. 62: 305-311.

55. Buckel, J.A., D.O. Conover, N.D. Steinberg, and K.A. McKown. 1999. Impact
of age-0 bluefish predation on age-0 fishes in the Hudson River estuary:
evidence for density-dependent loss of juvenile striped bass. Can J. Fish. Aquat.
Sci. 56: 275-287.

56. Schultz, E.T. and D.O. Conover. 1999. The allometry of energy reserve
depletion: test of a mechanism for size-dependent winter mortality. Oecologia
119:474-483.

57. Buckel, J.A., M. Fogarty and D.O. Conover. 1999. Foraging ecology of
bluefish on the US east coast continental shelf. Fishery Bulletin 97:776-785.

58. Buckel, J.A., M. Fogarty and D.O. Conover. 1999. Mutual prey of fish and
fishers: a comparison of biomass harvested by bluefish with fishery landings.
Fishery Bulletin 97:758-775.

59. Hurst, T.P., E.T. Schultz, and D.O. Conover. 2000. Seasonal energy
dynamics of young-of-the-year Hudson River striped bass. Trans. Amer. Fish.
Soc. 129:145-157.

60. Billerbeck, J.M., E.T. Schultz, and D.O. Conover. 2000. Adaptive variation in
energy acquisition and allocation among latitudinal populations of the Atlantic
silverside. Oecologia 122:210-219

61. Conover, D.O., J. Travis, and F.C. Coleman. 2000. Essential fish habitat and
marine reserves: an introduction to the second Mote Symposium on fisheries
ecology. Bull. Mar. Sci. 66(3):1-8.

62. Munch, S. and D.O. Conover. 2000. Recruitment dynamics of bluefish
(Pomatomus saltatrix) from Cape Hatteras to Cape Cod, 1973-1995. ICES J.
Mar. Sci. 57:393-402.

63. Conover, D.O. 2000. Darwinian fishery science. Mar. Ecol. Prog. Ser.
208:303-307.

64. Hurst, T.P. and D.O. Conover. 2001. Activity related constraints for
overwintering striped bass (Morose saxatilis). Can. J. Zool. 79:129-136.




                                        12
                                                                  Ex. A,Page 12 of 20
                                                                  Decl. of D. Conover
 Case 6:17-cv-00448-MC         Document 58-1       Filed 11/16/18    Page 13 of 20




65. Hurst, T.P. and D.O. Conover. 2001. Diet and consumption rates of
overwintering YOY striped bass, Morone saxatilis, in the Hudson River. Fish.
Bull. 99: 545-553.

66. Billerbeck, J.M., T.E. Lankford, and D.O. Conover. 2001. Evolution of intrinsic
growth and energy acquisition rates: I. Tradeoffs with swimming performance in
Menidia menidia. Evolution 55:1863-1872.

67. Lankford, T.E., J.M. Billerbeck, and D.O. Conover. 2001. Evolution of
intrinsic growth and energy acquisition rates: II. Tradeoffs with vulnerability to
predation in Menidia menidia. Evolution 55:1873-1881.

68. Yamahira, K. and D.O. Conover. 2002. Infra- vs. interspecific latitudinal
variation in growth: adaptation to temperature or length of the growing season?
Ecology 83(5): 1252-1262.

69. Munch, S.B. and D.O. Conover. 2002. Accounting for local physiological
adaptation in bioenergetic models: testing hypotheses for growth rate evolution
by virtual transplant experiments. Can. J. Fish. Aquat. Sci. 59:393-403.

70. Hurst, T.P. and D.O. Conover. 2002. Interaction of temperature and salinity in
determining mortality and optimal overwintering habitats of young-of-the-year
Hudson River striped bass(Morone saxatilis). Can. J. Fish. Aquat. Sci. 59: 787-
795.

71. Conover, D.O. and S.B. Munch. 2002. Sustaining fisheries yields over
evolutionary time scales. Science 297(5578): 94-96.

72. Schultz, E.T., T.E. Lankford, and D.O. Conover. 2002. The covariance of
routine and compensatory juvenile growth rates over a seasonality gradient in a
coastal fish. Oecologia 133:501-509.

73. Yamahira, K. and D.O. Conover. 2003. lnterpopulation variability in
temperature-dependent sex determination of the tidewater silverside Menidia
peninsulae (Pisces: Atherinidae). Copeia 2003:155-159.

74. Munch, S.B., M. Mangel, and D.O. Conover. 2003. Quantifying natural
selection on body size from field data with an application to winter mortality in
Menidia menidia. Ecology 84(8): 2168-2177.

75. Munch, S.B. and D.O. Conover. 2003. Rapid growth results in increased
susceptibility to predation in Menidia menidia. Evolution 57 (9): 2119-2127

76. Conover, D.O., T. Gilmore, and S. B. Munch. 2003. Estimating the relative
contribution of spring and summer-spawned cohorts to the Atlantic coast bluefish
stock. Trans. Amer. Fish. Soc. 132 (6): 1117-1124.



                                         13
                                                                     Ex. A. Page 13 of 20
                                                                     Decl. of D. Conover
 Case 6:17-cv-00448-MC         Document 58-1      Filed 11/16/18    Page 14 of 20




77. Hurst, T.P. and D.O. Conover. 2003. Seasonal and interannual variation in
the allometry of energy allocation in juvenile striped bass. Ecology 84: 3360-
3369.

78. Conover D. 0. 2003. Countergradient variation and the evolution of growth
rate: Lessons from silverside fishes. Integrative and Comparative Biology 43(6):
922.

79. Munch, S.B., M. Walsh, and D. 0. Conover. In press. Darwinian fishery
management: rapid evolution of somatic growth and yield in experimentally
harvested marine fish populations. In Fisheries Induced Adaptive Change, U.
Dieckmann, M. Heino, 0. Gogo, J. Mork (eds). Cambridge Univ. Press.

80.   Munch S.B. and D.O. Conover. 2004. Nonlinear growth cost in Menidia
menidia: Theory and empirical evidence. Evolution 58 (3): 661-664.

81.    Conover, D.O. 2004. Temperature-dependent sex determination in fishes.
pp. 11-20 In Temperature-dependent sex determination. N. Valenzuela and V.
Lance (eds). Smithsonian Institution Press.(194 p).

82.    E. K. Pikitch, C. Santora, E. A. Babcock, A. Bakun, R. Bonfil, D.O.
Conover, P. Dayton, P. Doukakis, D. Fluharty, B. Heneman, E. D. Houde, J. Link,
P. A. Livingston, M. Mangel, M. K. Mcallister, J. Pope, K. J. Sainsbury. 2004.
Ecosystem-based fishery management. Science 305 (5682): 346-347

83.    Hurst, T.P., K.A. McKown, and D.O. Conover. 2004. Interannual and long
term variation in the near-shore fish community of the mesohaline Hudson River
estuary. Estuaries 27(4):659-669.

84.    Pikitch, E.K., C. Santora, E. A. Babcock, A. Bakun, R. Bonfil, D.O.
Conover, P. Dayton, P. Doukakis, D. Fluharty, B. Heneman, E. D. Houde, P. A.
Livingston, M. Mangel, M. K. Mcallister, J. Pope, K. J. Sainsbury. 2004. Fishery
management and culling. Science 306: 1891-1892.

85.   Conover, D. 0., S.A. Arnott, M.R. Walsh, and S.B. Munch. 2005.
Darwinian fishery science: lessons from the Atlantic silverside. Can. J. Fish.
Aquat. Sci. 62 (4): 730-737.

86.    Munch, S.B., M. Walsh, and D.O. Conover. 2005. Harvest selection,
genetic correlations, and evolutionary changes in recruitment: one less thing to
worry about? Can. J. Fish. Aquat. Sci. 62 (4): 802-810.

87.     Clarke, L., A. Dove, D.O. Conover. 2006. Prevalence, intensity, and effect
of a nematode Philometra saltatrix, in the ovaries of bluefish, Pomatomus
saltatrix. Fish. Bull. 104(1): 118-124.



                                        14
                                                                   Ex. A, Page 14 of 20
                                                                   Decl. of D. Conover
 Case 6:17-cv-00448-MC          Document 58-1       Filed 11/16/18     Page 15 of 20




88.   Walsh, M., S. Munch, S. Chiba and D.O. Conover. 2006. Maladaptive
changes in multiple traits caused by fishing: impediments to population recovery.
Ecology Letters 9(2): 142-148.

89.    LeBlanc, L. A., J.A. Buckel, D.O. Conover, and B.J. Brownawell. 2006.
Tests of bioaccumulation models for pcbs: a study of young-of-the-year bluefish
in the Hudson River estuary. Environmental Toxicology & Chemistry 25(8):
2067-2076

90. Yamahira, K., T.E. Lankford, and D.O. Conover. 2006. lntra- and Interspecific
Latitudinal Variation in Vertebral Number of Menidia spp. (Teleostei:
Atherinopsidae). Copeia 2006(3): 431-436.

91. Arnott, S.A., S. Chiba, and D.O. Conover. 2006. Evolution of intrinsic growth
rate: metabolic costs drive tradeoffs between growth and swimming performance
in Menidia menidia. Evolution 60(6): 1269-1278.

92. Conover, D.O., L.M. Clarke, S. B. Munch, and G. N. Wagner. 2006. Spatial
and temporal scales of adaptive divergence in marine fishes and the implications
for conservation. J. Fish Biol. 69:21-47.

93. Weinstein, M.P., R. C. Baird, D. O. Conover, M. Gross, J. Keulartz, D. K.
Loomis, Z. Naveh, S. B. Peterson, D. J. Reed, E. Roe, R. L. Swanson, J. A.A.
Swart, J. M. Teal, R. E. Turner, and H. J. van der Windt. 2007. Managing coastal
resources in the 21st century. Frontiers in Ecology and the Environment 5: 43-48.

94. Conover, D.O. and S.B. Munch. 2007. Faith, evolution, and the burden of
proof. Fisheries 32(2): 90-91.

95. Chiba, S., S.A. Arnott, and D.O. Conover. 2007. Coevolution of foraging
behavior with intrinsic growth rate: risk-taking in naturally and artifically selected
growth genotypes of Menidia menidia. Oecologia 154: 237-246.

96. Conover, D.O. 2007. Nets versus nature. Nature (London) 450:179-180.

97. Duffy, T.A, A.E. McElroy and D.O. Conover. 2009. Variable susceptibility and
response to estrogenic chemicals in Menidia menidia. Mar. Ecol. Progr. Ser. 380:
245-254.

98. Conover, D.O., T. A. Duffy and L.A. Hice. 2009. The covariance between
genetic and environmental influences across ecological gradients: reassessing
the evolutionary significance of countergradient and cogradient variation. The
Year in Evolutionary Biology 2009: Ann. N.Y. Acad. Sci. 1168: 100-129 (2009).

99. Clarke L.M., B.D. Walther, S.B.Munch, S.R. Thorrold, and D.O. Conover.
2009. Chemical signatures in the otoliths of a coastal marine fish, Menidia



                                          15
                                                                       Ex. A,Page 15 of 20
                                                                       Decl. of D. Conover
 Case 6:17-cv-00448-MC         Document 58-1      Filed 11/16/18    Page 16 of 20




menidia, from the northeastern United States: spatial and temporal differences.
Mar. Ecol. Progr. Ser. 384:261-271.

100. Conover, D.O., S. B. Munch and Stephen A. Arnott. 2009. Reversal of
evolutionary downsizing caused by selective harvest of large fish. Proc. Royal
Soc. London B. 276:215-220.

101. Conover, D.O. and H. Baumann. 2009. The role of experiments in
understanding fishery-induced evolution. Evol. Applics. 2: 276-290.

102. Duffy, T.A., Picha, M.E, Won, E.T., Borski, R.J., McElroy, A.E. and D.O.
Conover. 2010. Ontogenesis of gonadal aromatase gene expression in Atlantic
silverside (Menidia menidia) populations with genetic and temperature-
dependent sex determination. J. Exp. Zool. 313A: 421-431.

103. Struessmann C. A.; Conover D. O.; Somoza G. M. and L.A. Miranda, L. A.
2010. Implications of climate change for the reproductive capacity and survival of
New World silversides (family Atherinopsidae). J. Fish Biol. 77: 1818-1834.

104. Dunton K. J., Jordaan A., McKown, K.A., Conover, D.O. and M.G. Frisk.
2010. Abundance and distribution of Atlantic sturgeon (Acipenser oxyrinchus)
within the Northwest Atlantic Ocean, determined from five fishery-independent
surveys. Fish. Bull. 108: 450-465.

105. Baumann H, and D.O. Conover. 2011. Adaptation to climate change:
contrasting patterns of thermal-reaction-norm evolution in Pacific versus Atlantic
silversides. Proc. Roy. Soc. B. 278:2265-2273.

106. Mach, M.E., Sbrocco, E.J., Hice, L.A., Duffy, T.A., Conover, D.O., and P.H.
Barber. 2011. Regional differentiation and post-glacial expansion of the Atlantic
silverside, Menidia menidia, an annual fish with high dispersal potential. Mar.
Biol. 158:515-530.

107. Clarke, L. M., S.R. Thorrold, and D.O. Conover. 2011. Population
differences in otolith chemistry have a genetic basis in Menidia menidia. Can. J.
Fish. Aquat. Sci. 68:105-114.

108. Pugh, G. and D.O. Conover. 2011. NSF: Advancing basic ocean research
and infrastructure. Sea Tech. 52:20-.

109. Clarke L.M., Munch S.B., Thorrold, S. R., and D.O. Conover. 2011. High
connectivity among locally adapted populations of a marine fish (Menidia
menidia). Ecology 91:3526-3537.




                                        16
                                                                   Ex. A,Page 16 of 20
                                                                   Decl. of D. Conover
 Case 6:17-cv-00448-MC        Document 58-1       Filed 11/16/18    Page 17 of 20




110. Hice, L. A., T.A. Duffy, S.B. Munch and D.O. Conover. 2012. Spatial scale
and divergent patterns of variation in adapted traits in the ocean. Ecol. Lett.
15:568-575.

111. Wuenschel, M.J. and 14 co-authors. 2012. Recruitment patterns and
habitat use of young-of-the-year bluefish along the United States east coast:
Insights from coordinated coastwide sampling. Reviews in Fisheries Science 20:
80-102.
112. Baumann, H., Casian, J.A.R. and D.O. Conover. 2012. Contrasting
latitudinal variations in vertebral number and sex determination in Pacific versus
Atlantic silverside fishes. Copeia 2012: 341-350.

113. Brown, E.E., Baumann, H., and D.O. Conover. 2012. Absence of
countergradient and cogradient variation in an oceanic silverside, the California
grunion Leuresthes tenuis. Mar. Ecol. Progr. Ser. 461: 175-186.

114. Pikitch, E.K. and 20 coauthors. 2012. The global contribution of forage fish
to marine fisheries and ecosystems. Fish and Fisheries 15 (1): 43-64.

115. Salinas, S., Perez, K.O., Duffy, T.A., Sabatino, S.J., Hice, L.A., Munch,
S.B., and D. O. Conover. 2012. The response of correlated traits following
cessation of fishery-induced selection. Evol. Applic. 5: 657-663.

116. Duffy, T.A., M.E. Picha, R.J. Borski and D.O. Conover. 2013. Circulating
levels of plasma IGF-I during recovery from size-selective harvesting in Menidia
menidia. Comp. Biochem. Physio. Pt. A: Molecular & Integrative Physio. 166:
222-227.

117. Brown, E.E., H. Baumann, and D.O. Conover. 2014. Temperature and
photoperiod effects on sex determination in a fish. J. Exp. Mar. Bio. Ecol. 461:39-
43.

118. Conover, D. O., and D. A. Bronk. 2015. A transformational path forward for
the ocean sciences community. Eos 96 (7): 10-11.

119. Duffy, T.A., L.A. Hice, and D.O. Conover. 2015. Pattern and scale of
geographic variation in environmental sex determination in the Atlantic silverside,
Menidia menidia. Evolution 69: 2187-2195.

120. Dunton, K.J., A. Jordaan, D.O. Conover, K.A. McKown, L.A. Bonacci, and
M.G. Frisk. 2015. Marine Distribution and Habitat Use of Atlantic Sturgeon in
New York Lead to Fisheries Interactions and Bycatch.
Marine and Coastal Fisheries 7: 18-32.

121. O'Leary, S.J., C. M. Martinez, H. Baumann, D. L Abercrombie, D. O.
Conover, G. R. Poulakis, C. H. Murray, K. A. Feldheim, and D.D. Chapman.



                                        17
                                                                   Ex. A, Page 17 of 20
                                                                   Decl. of D. Conover
 Case 6:17-cv-00448-MC       Document 58-1       Filed 11/16/18    Page 18 of 20




2016. Population genetics and geometric morphometrics of the key silverside,
Menidia conchorum, a marine fish in a highly-fragmented, inland habitat. Bull.
Mar. Sci. 92:33-50.

RESEARCH GRANTS and CONTRACTS (only those with D.C. as lead PI are
shown)

National Science Foundation

      1982-84. Temperature-dependent sex determination in the Atlantic
      silverside and other fishes. $60,000.

      1985-1988. Evolution of temperature-dependent sex determination in
      fishes. $178,000.

      1988-92. The evolution of environmental and genetic sex determination in
      fishes. $297,000.

      1989-91. Supplement for research at Long Term Ecological Research
      Sites (LTER). $49,000.

      1993-96. Countergradient variation: adaptation to seasonality in fishes.
      $350,000.

      1996-00. Evolution of somatic growth rate in fishes: what are the trade-
      offs? $370,000.

      2001-2004. Evolution of growth rate: tradeoffs between costs of growth
      and benefits of increased size. $420,000.

      National Science Foundation. 2005-2010. Collaborative proposal: Local
      adaptation across latitudes: spatial scales, gene flow, and correlates of
      countergradient variation. $860,684 (portion to Stony Brook).


  New York Sea Grant(NOAA).

      1983-84. Temperature-dependent sex determination in fishes. $56,000.

      1986-89.The relation between oceanic spawning and recruitment of
      juvenile bluefish to the U.S. Atlantic coast. $159,000 (co-funded by NY
      Dept. Env. Conserv.)

      1989-1991.The advantages of advection: size-structured piscivory in
      young-of-the-year bluefish? $95,000.




                                       18
                                                                  Ex. A,Page 18 of 20
                                                                  Decl. of D. Conover
 Case 6:17-cv-00448-MC       Document 58-1      Filed 11/16/18    Page 19 of 20




      1991-92.The capacity for growth among latitudinal populations of fishes:
      testing the countergradient hypothesis in striped bass. $148,000.

      1992-95. Impact of bluefish predation on young-of-the-year fishes in the
      Hudson River. $190,000.(co-funded by Hudson River Fdn.)

     1994-96. Recruitment and predation by bluefish on the continental shelf.
     $ 135,313.

      1996-98. Countergradient latitudinal variation in growth of striped bass
      implications for aquaculture. $179,536.

     1998-2000. Empirical simulation of the effects of size-selective natural and
     fishing mortality on the evolution of growth rate in fish stocks. $180,219.

     2000-2002. Effects of size-selective mortality on the evolution of growth
     rate in fishes: continued empirical simulation. $197,348.

Other Federal Agencies

     USGS. Current status of the Key silverside, Menidia conchorum, in
     southern Florida. 1999-2000. $9,608.

     NOAA/NMFS ICMS Rutgers University. 1998-01 Recruitment of spring
     and summer-spawned bluefish: genetic structure, cohort identification, and
     relative contribution to the adult stock. $218,548.

     NOAA/NMFS ICMS Rutgers University. 2001-2002. Further studies of the
     early life history and population dynamics of bluefish. $178,061.

     NOAA/NMFS ICMS Rutgers University. 2004-2007. Recruitment of
     bluefish in the Middle and South Atlantic Bights: effects of an ovarian
     nematode parasite and spatio-temporal patterns of juvenile recruitment.
     $219,210.

     National Park Service. 2003-2004. Managing the Fisheries Resources of
     Fire Island Natl. Seashore. $23,000.

State Agencies

     New York Department of Environmental Conservation. 2000-2004.
     Lower Hudson beach seine surveys. $828,358.

     New York Department of Environmental Conservation. 2004-2009.
     Recruitment and abundance of young of the year striped bass in the
     Hudson River. $928,542.



                                       19
                                                                  Ex. A, Page 19 of 20
                                                                  Decl. of D. Conover
 Case 6:17-cv-00448-MC       Document 58-1       Filed 11/16/18    Page 20 of 20




Private Foundations

     Sport Fishery Research Foundation. 1985-87. Daily growth increments in
     otoliths of bluefish: their use in analyzing recruitment of juveniles to Long
     Island. $12,000.

     Electric Power Research Institute. 1989-91. Predation on estuarine fish:
     size-structured piscivory in young-of-the-year bluefish. $45,000.

     Electric Power Research Institute. 1993-95. Dynamics of winter survival in
     young-of-the-year striped bass in the Hudson River. $36,000.

     Oak Ridge Associated Universities. 1995. Individual-based modeling at
     Stony Brook: Postgraduate research. $8,146.

     Hudson River Foundation. 1995-1998. Bioenergetics and habitat
     requirements of overwintering young-of-the-year striped bass: implications
     for recruitment. $211,767.

     The Hudson River Foundation. 2005-2007. Factors influencing the
     abundance and distribution of Atlantic silversides in the Hudson River.
     $52,172.

     The Pew Institute for Ocean Science. 2004-2007. Sustaining fishery yields
     over evolutionary time scales: Are harvest-induced genetic changes
     permanent? $329,734.




                                      20
                                                                  Ex. A,Page 20 of 20
                                                                  Decl. of D. Conover
